Citation Nr: 1627368	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent prior to December 30, 2009 and 70 percent thereafter for major depressive disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1999 to November 1999, from August 2001 to May 2002, and from March 2006 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in relevant part, granted service connection for insomnia and assigned a 10 percent rating, effective January 1, 2007.  The rating decision also denied service connection for bilateral hearing loss.

Thereafter, in a January 2010 rating decision, the RO recharacterized the service-connected insomnia to major depressive disorder and assigned a 70 percent rating, effective December 30, 2009.

The Veteran testified before the undersigned at a Board hearing in March 2016.  A transcript of the hearing has been reviewed and associated with the claims file.


FINDINGS OF FACT

1.  The Veteran has not been shown to have bilateral hearing loss for VA purposes. 

2.  Prior to December 30, 2009, the Veteran's major depressive disorder was manifested by symptoms productive of functional impairment comparable to occupational and social impairment due to mild or transient symptoms, which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress. 

3.  As of December 30, 2009, the Veteran's major depressive disorder has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for an initial rating in excess of 10 percent for major depressive disorder prior to December 30, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).

3.  The criteria for an initial rating in excess of 70 percent for major depressive disorder as of December 30, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The increased rating claim for major depressive disorder stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the claim of service connection for hearing loss, the VA's duty to notify was satisfied through a letter dated in October 2007, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service medical records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in January 2008 and December 2009 for his psychiatric disorder.  A general examination was provided in December 2010.  Additionally, the Veteran underwent a VA examination in December 2007 for his hearing loss claim.  The examination is adequate for the purposes of the service connection claim adjudicated herein, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations are also adequate for the purposes of the increased rating claim, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's service-connected disability.  Id. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that he has hearing loss due to noise exposure during military service.  His DD Form-214 reflects that his military occupation specialty (MOS) was ground surveillance systems operator.  In testimony provided during the Board hearing, he asserted that he as exposed to noise from trucks and gun fire.  He also reported that he suffered a left ear injury after a grenade was dropped too close to his ear.

The appellant was provided a VA audiological examination in December 2007.  Puretone thresholds, in decibels, were recorded as follows:



 Hz   



500
1000
2000
3000
4000
LEFT
15
15
15
10
15
RIGHT
15
20
15
20
15

Speech recognition scores revealed speech recognition ability of 96 percent for both ears.  The examiner determined that the Veteran's hearing sensitivity was within normal limits in both ears, therefore, there was no evidence of impaired hearing in either ear as a result of military service.

In testimony provided during the Board hearing, the Veteran stated that he had difficulty hearing with background noises.  

Analysis

The Board finds that the medical evidence of record weighs against the Veteran's claim of service connection for bilateral hearing loss.  In this regard, the record does not demonstrate that the Veteran has hearing loss within VA standards.  See 38 C.F.R. § 3.385.  Absent a currently diagnosed disability, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges the Veteran's assertion that he suffers from hearing loss.  While he is competent to describe his difficulty hearing, hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing.  Savage v. Gober, 10 Vet. App. 488 (1997).

In sum, the weight of the evidence is against a finding that the Veteran has hearing loss as defined by VA.  Service connection may not be granted where there is no present disability shown.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as the preponderance of the evidence is against service connection, the reasonable doubt does not arise, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).

II.  Initial Increased Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Rating Criteria

The Veteran's psychiatric disorder has been rated under Diagnostic Code 9434 for major depressive disorder.

Under the General Rating Formula, a 10 percent rating will be assigned where there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 30 percent evaluation will be assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent evaluation will be assigned where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that a new fifth edition of the Diagnostic and Statistical Manual of Mental Disorders, of the American Psychiatric Association (also known as "the DSM-V") has been released.   This is applicable in cases pending before the RO on or after August 4, 2014, as here.   While its predecessor, the DSM-IV, utilized a Global Assessment of Functioning (GAF) scale, the current DSM discards this measure and thus GAF scores will not be considered in evaluating the instant claim.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Also when evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); see also 38 C.F.R. § 4.126(a).

Prior to December 30, 2009

Prior to December 30, 2009, the Veteran's major depressive disorder has been assigned a 10 percent rating.

The Veteran underwent a VA examination in January 2008.  At that time, it was noted that he was unmarried and had no children.  He had broken up with his girlfriend about two and a half years earlier, but they remained good friends.  She currently lived with him and his brother.  

Occupationally, the appellant reported that he did odd jobs to bring in extra money, and he was repairing a house to use as a rental property.  He was attending college, where his studies focused on property management.  The Veteran reported that had a job offer from the Department State and would return to Afghanistan as an independent contractor.  Socially, the appellant stated that between going to school full time and working on his rental property, he had little free time.  However, every Thursday, he got together with his "Army buddies" at a pub.  Additionally, after he returned from Afghanistan, he travelled internationally for seven weeks.  He returned to the U.S. to go on a fishing trip with his Army friends.

Following evaluation of the Veteran, the examiner determined that the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD) or major depressive disorder.  However, he did have symptoms of PTSD, most notably a severe sleep disorder and some irritability.  He also felt depressed at time.  The appellant had no suicidal ideations.  While he did have some symptoms of generalized anxiety disorder, the major symptom was sleep disturbance, thus, he did not meet the criteria for generalized anxiety disorder.  

With regard to the sleep disorder, it was mentioned that the Veteran generally slept no more than two to three hours per night, even though he may stay in bed six to eight hours.  He described his sleep "as not being able to shut off his brain."  He stated that the things he thought about were sometimes negative, but generally unimportant things kept him awake.  He noted that when he was under stress, it was harder to sleep than usual.  He believed that his lack of sleep made him irritable and contributed to his feeling depressed at times.  

On mental status evaluation, it was noted that the Veteran was on time for his evaluation.  He moved easily from the waiting room to the evaluation room.  During the evaluation, he showed some discomfort with his knees, and winced occasionally as he straightened them out.  His speech was initially hesitant, but became normal in rate and rhythm as the interview progressed.  He cleared his throat nervously during the early part of the evaluation.  The Veteran's affect was normal.  He smiled at times and evidenced a good sense of humor.  He appeared to be above average in intelligence and concentration.  He was cooperative and appeared to be a good historian.  

The examiner reported that the appellant was doing well in school, had a number of friends, and was functioning in the National Guard.  He also got along with his family and his roommates.  Although he did not have much free time, he had things that he enjoyed doing when he had free time.  In spite of his insomnia, he showed no more than slight impairment in any area of functioning.  It was noted that the Veteran was not on any medication.




Analysis

After a review of the evidence, the Board finds the Veteran's major depressive disorder most nearly approximates the current 10 percent evaluation and assignment of the next-higher 30 percent rating is not warranted at any time during this stage of the appeal.  In this regard, the Veteran's psychiatric disorder was manifested by severe sleep disorder, irritability, and reports of depression.  The January 2008 VA examiner noted that  the appellant got along with his family and roommates, spent time weekly with his "Army buddies", and was doing well in school.  Moreover, the Veteran was not on medication for his psychiatric condition the time of the examination.  In light of the foregoing, the Board finds that appellant's symptoms are contemplated by the current 10 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

In finding against the next-higher 30 percent rating, the Board finds that the evidence does not suggest that the Veteran's major depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during the period in question.  With regard to occupation, the Board observes that the Veteran was unemployed during this stage of the appeal.  However, during the VA examination, he reported that he did odd jobs to bring in extra money, and he was repairing a house to use as a rental property.  He was also attending college where his studies focused on property management.  Additionally, he stated that he had a job offer for the Department State and would return to Afghanistan as an independent contractor.  Therefore, the evidence does not suggest that the Veteran's unemployment status was attributable to his service-connected psychiatric symptoms.  The Veteran's psychiatric symptoms also had minimal effect on his ability to maintain personal relationships.  As noted herein, the Veteran maintained good relationships with family and friends and had an active social life, to include weekly pub visits with "Army buddies."  Notably, the examiner opined that in spite of the Veteran's insomnia; he showed no more than slight impairment in any area of functioning.  As such, the Board finds that the symptoms demonstrated during this stage of the appeal period are not sufficient to warrant a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of entitlement to an initial rating in excess of 10 percent for the appellant's psychiatric disorder prior to December 30, 2009.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial disability rating in excess of 10 percent for major depressive disorder prior to December 30, 2009 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

As of December 30, 1999

As of December 30, 2009, the Veteran's major depressive disorder was assigned a 70 percent rating.

The Veteran underwent a VA examination in December 2009.  At the time of the examination, he did not have a home or apartment.  He slept at work, at his girlfriend's house, and at his mother's house.  The Veteran owned a bar, which he purchased a year prior to the examination.  However, it was not doing well financially, thus he was afraid that he would lose the business.  Before the bar, the Veteran reported that he managed real estate, but sold the property to invest in the bar.  Symptoms observed by the appellant included difficulty concentrating, an extreme amount of fatigue, and a decrease in productivity.  He stated that he required constant reminders from his employees to get things done.  

The Veteran had a girlfriend and described their relationship as positive and satisfying.  Prior to his current relationship, he causally dated many women, but did not have any lasting relationships.  The appellant denied a pattern of violence and assaultive behaviors towards his intimate partners and others.  He denied participating in many leisure activities due to his psychological symptoms of depression and fatigue.  In the past he enjoyed fishing, outdoor activities, and reading.  However, he no longer participated in those activities.  

On mental status examination, the Veteran presented on time and appeared his stated age.  His hygiene was poor, clothing was soiled, and he had a slight body odor.  His behavior was irritable but cooperative.  Eye contact was minimal, and motor activity was found be retarded.  There were no abnormal movements, tremors, or tics.  The appellant's speech was slow and tone and quality were normal.  With regard to content of speech, there was no evidence of delusions or hallucinations.  The Veteran had adequate vocabulary and his thought process was clear/logical with no loosening of associations.  He denied ever experiencing psychotic episodes.  His abstraction ability was excellent.  The appellant's mood appeared depressed and extremely fatigued with restricted and congruent affect.  He reported experiencing infrequent panic attacks, occurring approximately one time per month, usually during periods of identified stress.  Symptoms of the panic attacks included increased heart rate, nervousness, confusion, pacing, and circular thinking.  The Veteran denied manic episodes.  He was oriented to person, place, time, location, and current events.  Recent and remote memory were good, but immediate memory was somewhat impaired.  He had above-average intellectual functioning and had adequate reading ability.  Concentration and attention were unimpaired.  The appellant's insight was good and he denied having problems with impulse control and obsessive or ritualistic behavior.  He also denied suicidal/homicidal ideation, having an immediate plan/intent to commit suicide or a homicide, or ever attempting suicide or a homicide.  The examiner noted that a suicide risk assessment and crisis intervention safety plan was noted in VA treatment records.  

Symptoms of the Veteran's major depressive disorder included difficulty sleeping, poor appetite, nightmares occurring once per month, depressed mood, markedly diminished interest or pleasure in activities, diminished concentration/indecisiveness, extreme fatigue and psychomotor retardation, and feelings of worthlessness.

The examiner determined that the Veteran's mental health disorder signs and symptoms were generally worse than they were at the time of his last examination.  He had major impairment in several areas, such work, family relations, judgment, thinking and mood.  The examiner opined that the Veteran's major depressive disorder signs any symptoms resulted in deficiencies in most of the following areas: work, school, family, relations, judgment, thinking, and mood.

In the report from a December 2010 general VA examination, it was noted that the Veteran owned and operated a bar with his family and lived at his parent's home.  The Veteran worked at the bar, but he stated that his ability to perform work tasks had declined significantly.  Recreationally, he enjoyed walking with his girlfriend, shooting, watching television, and doing shop work.  Interpersonally, he reported that his relationship with his girlfriend was stable and satisfying.  However, his relationship with his mother was strained and conflicted.  The examiner mentioned that a review of the claimant's medical records indicated psychiatric treatment approximately one time per month throughout the year.  There were no other counseling, social work, or psychiatric services reported.  

Symptoms of the appellant's psychiatric disorder included depressed mood treated with medication, markedly diminished interest or pleasure in activities, significant weight loss, insomnia, psychomotor retardation, constant and chronic fatigue, feelings of worthlessness, diminished concentration/indecisiveness, and thoughts of death or dying.  

On mental status examination, the Veteran presented on time and appeared his stated age.  Hygiene was adequate and clothing was appropriate.  Behavior was cooperative, eye contact was minimal, and motor activity was retarded.  There were no abnormal movements, tremors, or tics.  Speech was slow, tone was soft, and quality was normal.  With regard to speech content, there was no evidence of delusions or hallucinations and the Veteran had adequate vocabulary.  Thought process was slightly tangential with no evidence of delusions or hallucinations during the exam.  The Veteran also denied ever experiencing hallucinations, delusions, dissociations, derealization, or depersonalization.  Abstraction ability was intact but slightly concrete.  The Veteran appeared to have difficulty tracking questions at times.  His mood was observed as depressed with a flat/congruent affects.  A baseline mood was described as numb and depressed.  He denied having panic attacks that came with no warning.  He had periods of anxiety provoked by stressors such as finances, interactions with his mother, and problems at work.  There was no evidence of extreme social phobia or agoraphobia.  The Veteran was oriented to person, place, setting, and current events, however he did not know the date.  Recent and remote memory were adequate, but immediate memory was impaired.  The Veteran had average intellectual functioning.  His concentration and attention were impaired and his insight and judgment/impulse control were fair.  The Veteran did not have abnormal anger or temper problem and denied problems with physical aggression towards people and property, road rage, problems with stealing, irresponsible money management, or risky sexual behaviors.  The Veteran denied self-harm, ritualistic, and obsessive-compulsive behaviors.   

Following suicide assessment, the examiner determined that the Veteran had a mild risk for suicide.  The Veteran denied experiencing suicidal ideation on the date of the examination.  However, he admitted to some suicidal ideation during the past, but had not experienced suicidal ideation since that time.  There was no reported history of suicide attempts or psychiatric inpatient hospitalization.  The Veteran denied experiencing homicidal ideation or having an active/imminent plan for homicide.

The examiner determined that the Veteran's symptoms were indicative of major impairment in several areas such as work, family relations, judgment, thinking, and mood.  The examiner opined that the Veteran was totally occupationally and socially impaired due to his major depressive signs and symptoms.  

In testimony provided during the Board hearing, the appellant's wife stated that he spent most of his time in the house.  The Veteran reported that he met up with his "Army buddies" for drinks and hot wings every two weeks.  He also mentioned that had a few non-military friends.  The Veteran reported that he was happy with his current situation.  He acknowledged that he owned a business, which closed in 2010.  He stated the business was unsuccessful because the financial timing was not good and there were a lot of negative people with addictive personalities.  The Veteran stated that he had been applying for jobs, but had trouble with the interview process.  He said that he was comfortable with family, but avoided crowds.  His interests included firearms, brewing beer and electronics.   He had relationships with his brother and dad, but no longer had a relationship with is mother.  He was married and had a child.  He was not receiving treatment at the time of the hearing.  


Analysis

After a review of the evidence, the Board finds the Veteran's major depressive disorder most nearly approximates the current 70 percent evaluation and assignment of the next-higher 100 percent rating is not warranted at any time during appeal period.  In this regard, the Veteran's psychiatric symptoms included difficulty sleeping, having a poor appetite, depressed mood, markedly diminished interest or pleasure in activities, diminished concentration/indecisiveness, extreme fatigue and psychomotor retardation, and feelings of worthlessness.  Notably, the December 2009 VA examiner determined that the appellant's psychiatric symptoms resulted in deficiens in most of the following areas: work, school, family, relations, judgment, thinking, and mood.  In light of the foregoing, the Board finds that appellant's symptoms are contemplated by the current 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434. 

In finding against the 100 percent rating, the Board finds that the evidence does not suggest that the Veteran's major depressive disorder has resulted in total social and occupational impairment.  The Board acknowledges that the December 2010 VA examiner determined that the Veteran was totally occupationally and socially impaired due to his major depressive signs and symptoms.  However, the evidence reveals that the appellant is married and has a child.  He consistently described the relationship with his wife as satisfying.  Although he no longer had a relationship with his mother, he reported having relationships with his brother and father.  Further he mentioned that he spends time with his "Army buddies" and identified a number of hobbies.  Thus, there is clearly a lack of total social impairment.  As such, the Board finds that the symptoms demonstrated during this stage of the appeal period are not sufficient to warrant a 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  In further support of this finding, it is noted that 
the Veteran has never had symptoms such as gross impairment in thought processes or communication, delusions or hallucinations, or grossly inappropriate behavior.  He has never a risk for hurting others.  While he reported suicidal thoughts, the evidence does not suggest actual suicide ideation or plan. Thus, it does not appear that this symptom is a major component of his disability picture.  Moreover, he was oriented and there was no indication of memory impairment found on any examination during this stage of the appeal.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of entitlement to an initial rating in excess of 70 percent for the appellant's psychiatric disorder as of December 30, 2009.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial disability rating in excess of 70 percent for major depressive disorder as of December 30, 2009 must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's major depressive disorder are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Individual Unemployability due to Service-connected Disabilities (TDIU)

The Board observes that that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to a TDIU was granted in a May 2012 rating decision.  Therefore, consideration of a TDIU is not warranted in this case.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent prior to December 30, 2009 and 70 percent thereafter for major depressive disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


